United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1990
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Mitchell Johnson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: October 26, 2017
                             Filed: October 31, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

     Pursuant to a written plea agreement that included a limited waiver of his right
to appeal, Mitchell Johnson pleaded guilty to a charge of producing child
pornography. The district court1 sentenced him to 262 months in prison, within the

      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.
advisory Guidelines range, and he appeals. Johnson’s counsel has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), challenging the sentence as
substantively unreasonable; Johnson has filed a pro se supplemental brief,
challenging a ruling on one of the sentence enhancements; and the government has
filed a motion to dismiss based on the appeal waiver.

       Following careful review, we grant the government’s motion and enforce the
appeal waiver because the arguments for reversal fall within the scope of the waiver,
the record shows the requisite knowledge and voluntariness, and enforcing the waiver
would not result in a miscarriage of justice. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir.2003) (en banc). In addition, having reviewed the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), we have found no
nonfrivolous issues that are not covered by the appeal waiver. Accordingly, the
appeal is dismissed, and defense counsel’s motion to withdraw is granted.
                        ______________________________




                                         -2-